DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 and 18-21 are withdrawn.
	Claims 12-17 and 22-28 are rejected.


Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-17 and 22-28, and Species A, Figs. 3-14, in the reply filed on February 8, 2022, is acknowledged.
	Accordingly, claims 1-11 and 18-21 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the limitation “wherein the filter cartridge rotates approximately 90-degrees in a first direction from an initial insertion position within the sump to the alignment position”, in lines 1-3.  It is not clear if the filter cartridge rotates by itself, or if it is rotated by a user during installation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17, 22-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0105379).
	With respect to claim 12, Lee discloses a fluid filter 100 (filter cartridge), as shown in Fig. 3(A), having: a filter media 130, as shown in Fig. 3(a); first and second end caps 110, 120, sealed to the filter media 130, as shown in Fig. 3(A); a body disposed between the first and second end caps 110, 120, as shown in the figure below; and a first correlated magnet 140 radially disposed on one of the first or second end caps 110, 120, as shown in Fig. 6(A) proximate an outside surface of the filter cartridge body, as shown in Fig. 6(A), the first correlated magnet 140 comprising a plurality of magnetic field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources, as shown in Fig. 6(A), the first correlated magnet 140 being in close proximity to a complementary or paired second correlated 

       
    PNG
    media_image1.png
    609
    760
    media_image1.png
    Greyscale
 

With respect to claim 13, Lee discloses wherein the filter cartridge body comprises a housing 200 (sheath or sleeve) covering the filter media 130 and disposed between the first and second end caps 110, 120, as shown in Fig. 2(A).



	With respect to claim 15, Lee discloses a filter boss or lug extending radially outwards from one of the first or second end caps 110, 120, the filter boss or lug adapted for mechanically coupling with an alignment thread or channel of the sump, as shown in the figure above.

	With respect to claim 17, Lee discloses wherein the first correlated magnet 140 is an array of correlated magnets 140, as shown in Fig. 6(A).

	With respect to claim 22, Lee discloses a filter cup integral with the first or second end cap 110, 120, for securing the filter media 130 and for facilitating connection to the filter manifold 200, as shown in the figure below.

       
    PNG
    media_image2.png
    185
    672
    media_image2.png
    Greyscale
     

	With respect to claim 23, Lee discloses a housing 200 integral with or connected to the first or second end cap 110, 120, the first correlated magnet 140 embedded within the housing 200 or secured to an outer surface thereof, as shown in Fig. 6(A).

	With respect to claim 24, Lee discloses an axial stem proximate the first or second end cap 110, 120, the axial stem comprising fluid ingress and egress ports in fluid communication with said filter media 130, as shown in Fig. 2(A).

	With respect to claim 25, Lee discloses a removable locking cover connected to the first or second end cap 110, 120, the locking cover including a boss or lug for mechanically coupling to an alignment thread or channel of the sump of the filter manifold when the filter cartridge is inserted therein, the locking cover being rotatable about the longitudinal axis of the sump to translate the filter cartridge axially into the alignment position, as shown in the figure below.

           
    PNG
    media_image3.png
    231
    675
    media_image3.png
    Greyscale
              

	With respect to claim 27, Lee discloses wherein the sheath or sleeve 200 is non-pressure bearing, as shown in Fig. 2(A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0105379).
	With respect to claim 16, Lee does not disclose wherein the filter cartridge rotates approximately 90-degrees in a first direction from an initial insertion position within the sump to the alignment position.  However, this would have been obvious to one of ordinary skill in the art, in order to installed the filter cartridge into the housing, 

	With respect to claim 26, Lee discloses a locking cover connected with the first or second end cap 110, 120, the locking cover including a boss or lug for mechanically coupling to an alignment thread or channel of the sump of the filter manifold when the filter cartridge is inserted therein, the filter cartridge and locking cover being rotatable about the longitudinal axis of the sump to rotate the filter cartridge into the alignment position, as shown in the figure above.  Lee lacks the locking cover being integral with the first or second end cap.  However, this would have been obvious in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

	With respect to claim 28, Lee lacks wherein the sheath or sleeve comprises a polyethylene dry change sleeve.  However, this would have been obvious in order to provide a durable material, and since one of ordinary skill would recognize to choose a desired material according to a desired application.  (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778